Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, dated July 1, 1971, terminating petitioner’s tenancy in housing premises operated by respondent. Determination confirmed and proceeding dismissed on the merits, without costs. In our opinion, sections 1627-7.2 and 1627-7.3 of the Codes, Rules and Regulations of the Executive Department of the State of New York (9 NYCRR 1627-7.2, 1627-7.3) are constitutional in defining standards of desirability for public housing tenants. The record reveals that petitioner was afforded due process. She was given adequate notice as to her nondesirability. She was represented by counsel at a hearing and granted the right to confront the witnesses and challenge the evidence against her (Matter of Williams v. White Plains Housing Auth., 35 A D 2d 965). There was substantial evidence to support respondent’s determination as to petitioner’s nondesirability. Munder, Acting P. J., Martuseello, Shapiro, Brennan and Benjamin, JJ., concur.